Gould, J.
Fully acquiescing in the general grounds of the preceding opinion, I have had considerable difficulty in arriving at the conclusion that the judge at the circuit did not give the defendants the benefit of all that they distinctly and properly asked of him. And though I have had no doubt that Barker was, to say the very least, far from what I should call prudent, in his course as to so valuable a valise, I have hesitated as to *391the power of the court to relieve the defendants in the shape in which their case comes up. In making requests, to found exceptions, at a trial, great precision should be used, to ask distinctly for what really is wanted, and for that only; as asking for too much vitiates a position, otherwise sound.
Albany General Term,
March 3, 1856.
This case seems one in which the defendants should, in fairness, be allowed the full benefit of their actual legal rights, distinctly presented to both court and jury. And I agree in awarding a new trial.
Harris, Watson and Gould, Justices.]